DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2022, and December 7, 2021 were considered by the examiner.


Requirement for Information
Examiner appreciates Applicant’s response to the Requirement for Information. In order for Examiner to remove the requirement Applicant needs to make a statement that they have fulfilled the requirement. Applicant has only stated “please see the Information Disclosure Statement (IDS) submitted herewith”. This statement does not state that Applicant has fully complied with the requirement. Until Applicant makes a statement on the record consistent with MPEP 704.12 Examiner will treat the matter as outstanding.

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner requires Applicant file an English translation of The JPO document filed in the IDS on June 22, 2021. Examiner believes it related to Chinese patent application 201880074297.2. Examiner also requires that Applicant add both the Chinese office action and the English translation to an IDS.
In addition, Examiner requires that Applicant submit any and all foreign office actions which share the same patent family as the current application.. This submission should be in the native language of the office action, and an English translation if not in natively English.
This is reasonably necessary to examine the current application because, while the patent laws may be different, the rational to combine references, and the analysis used for the references may render at least one claim of the current application anticipated/obvious.
After researching this case Examiner discovered a related application 16/313,239. This application contains the same subject matter of the current application. This application, nor its prior art, was contained on an IDS. Examiner is therefore requiring:
All the prior art contained in 16/313.239 be submitted in the current application.
Applicant list all US applications, and their foreign equivalents, on an IDS, and include all prior art, and foreign office actions in English. (Examiner can access US applications once the application numbers have been given).
This is reasonably necessary because it appears that Applicant has several applications which disclose the same subject matter, and which are not being made of record. This is in opposite of Applicant’s duty of disclosure under 35 CFR 1.56. Further, the Federal Circuit has stated that Examiner is allowed under 37 CFR 1.105 to request the above information as it is relevant to the examination procedurally and/or substantively. Star Fruits S.N.C v. U.S., 393 F.3d 1277, 1282 (Fed. Cir. 2005).
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.


Drawing Objections
The drawings are objected to because:
Applicant needs to include a new figure 2, as the current figure 2 is fuzzy and unclear. Applicant’s replacement figure 2 is just as fuzzy as the original figure 2.
Applicant needs to include a new figure 21, as the current figure 21 is fuzzy and unclear. Applicant’s replacement figure 2 is just as fuzzy as the original figure 21.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification Objections
Examiner withdraws the specification objections based upon Applicant’s amendment to the specification.

	
	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claim 9, 
Claim 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 is new matter as Applicant has not indicated where there is support for the amendment to claim 9.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 16-18, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oda et al. (WO 2016/035696, published on October 3, 2016) by means of English translation (US 2017/0278706 A1) (“Oda”), in light of evidentiary reference Flosfia Inc. (Applicant) JP 2016-081946 A (“Flosfia II”) disclosed on IDS dated December 7, 2021 by means of machine translation.
Regarding claim 1, Oda teaches at least in figure 10, and claim 1:
Examiner note: The preamble of claim 1 “an oxide semiconductor film” appears to be necessary to give life and meaning to the claim. Therefore, the term “oxide semiconductor film” is a limitation of the claim. MPEP 2111.02.

An oxide semiconductor film (¶¶ 0017, and 71, where the film is an oxide semiconductor film) having a p-type electrical conductivity (102; ¶¶ 0026, and 72) and includes as 
a major component a metal oxide (¶ 0017, In, Al, and Ga) having a corundum structure (¶¶ 0017, and 71 have a corundum structure), and 
wherein a surface roughness of the oxide semiconductor film is equal to or less than 100 nm (¶ 0024, where the surface roughness is 10nm or less),

	
Oda does not teach:
	The p-dopant is a d-block metal.

	Evidentiary reference Flosfia II teaches:
	That p-type dopants for an Ga2O3 semiconductor device can include Ti, Zr, V, Nb. Page 4 at ¶ 6.
	Thus, based upon the evidence of Flosfia one of ordinary skill in the art would know that when Oda teaches a p-type oxide semiconductor of Ga2O3 material that the p-type dopant would be a d-block metal.
Regarding claim 3, Oda teaches at least in figure 10:
wherein the thickness of the oxide semiconductor film is equal to or more than 100 nm (¶ 0142, where the thickness can be 3.5 µm, or 3,500 nm)
Regarding claim 4, Oda teaches at least in figure 10:
wherein the metal oxide includes a metal of Group 13 of the periodic table (¶ 0017, In, Al, and Ga; claim 1).
Regarding claim 5, Oda teaches at least in figure 10:
wherein the metal oxide includes a metal of Group 9 of the periodic table or a metal of Group 13 of the periodic table (¶ 0017, In, Al, and Ga; claim 1).
Regarding claim 7, Oda teaches at least in figure 10:

Regarding claim 8, Oda teaches at least in figure 10:
wherein a carrier mobility of the oxide semiconductor film is equal to or more than 1.0 cm2/V –s (¶ 0143).
Regarding claim 9, Oda teaches at least in figure 10:
wherein a carrier concentration of the oxide semiconductor film is equal to or more than 8 x 1020/cm3 (¶ 0072, where generally the n or p dopants can be within this range)/
Regarding claim 16, Oda teaches at least in figure 10, and claim 1:
a semiconductor layer having an oxide semiconductor film of claim 1, and an electrode (Figure 10, where the semiconductor layer is 102, and the electrode is 105a, 103, or 105b).
Regarding claim 17, Oda teaches at least in figure 10, and claim 1:
further comprising an n-type semiconductor layer (101a) including an oxide semiconductor as a major component (101a where it is an n-type semiconductor as disclosed which is a n-type oxide semiconductor; ¶ 0091).
Regarding claim 18, Oda teaches at least in figure 10, and claim 1:
wherein the n-type semiconductor layer includes a metal of Group 13 of the periodic table (101a where it is an n-type semiconductor as disclosed which is a n-type oxide semiconductor; ¶ 0091 Group 13 can be Ga; see claim 1).
Regarding claim 24, Oda teaches at least in figure 10, and claim 1:
It is inherent that there will be wiring connected to the device of figure 10. The device without wiring would have no practical use, and could not be used as intended. At a bar minimum it needs a ground and a power/signal wiring.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Takemoto, Shu et al., "p Thick Film of Conductive Iridium Oxide Thin Film and Its Electrical Property Fabrication of CE iridium oxide thick films with p-type conductivity and their electrical properties", The Japan Society of Applied Physics, The 78 JSAP Autumn Meeting, 2017, p. 12-180 (“Takemoto”);
Flosfia, "we are working to realize ultra-low-loss, low-cost normally-off power transistors using the new power semi-conductor "corundum-structioned gallium oxide (a-Ga2O3)" of interest!, press release, Sept 28, 2016 (“Flosfia”); and
Oda.
Regarding claim 1, Flosfia and Takemoto teach:
An oxide semiconductor film (Flosfia a-Ir2O3; Takemoto a-Ir2O3) having a p-type electrical conductivity (Flosfia in ¶ 4 states a-Ir2O3 is a p-type material) and includes as 
a major component a metal oxide Flosfia a-Ir2O3; Takemoto a-Ir2O3) having a corundum structure (Flosfia title; Takemoto ¶ 1);
and the metal oxide (a-Ir2O3) includes a d-block metal (Ir) of the periodic table.


wherein a surface roughness of the oxide semiconductor film is equal to or less than 100 nm (¶ 0024, where the surface roughness is 10nm or less).
However, Flosfia and Takemoto teach:
That Ir2O3 and Ga2O3 are compatible materials in the same family as Ga203, with similar characteristics (Flosfia Figure 1; Takemoto ¶ 1) it would have been obvious that one of ordinary skill in the art would expect them to be capable of achieving similar characteristics such as surface roughness. 

Oda teaches:
A corundum crystalline oxide made out of gallium, e.g. a Ga2O3, or gallium oxide (see claim 1), that has a surface roughness equal to or less than 100 nm (¶ 0024, where the surface roughness is 10nm or less; claim 5).
Thus, based upon the combination of references it would have been obvious to one of ordinary skill in the art that they could make an Ir2O3 with the same surface roughness as Ga2O3 since the prior art discloses that they are similar materials in the same family of materials. And, one of ordinary skill in the art would expect that they could form similar materials to have similar characteristics such as surface roughness. 
Under the same rational above Oda teaches:
a thickness of the oxide semiconductor film (¶¶ 0017, and 71) is equal to or more than 50nm (¶ 0142, where the thickness can be 3.5 µm, or 3,500 nm).
Regarding claim 4, Flosfia and Takemoto teach:

Regarding claim 5, Flosfia and Takemoto teach:
wherein the metal oxide includes a metal of Group 9 of the periodic table or a metal of Group 13 of the periodic table As stated in claim 1 Flosfia and Takemoto teach Ir2O3).
Regarding claim 6, Flosfia and Takemoto teach:
wherein the metal oxide includes iridium (As stated in claim 1 Flosfia and Takemoto teach Ir2O3).


Response to Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that the prior art fails to teach that the thickness of the oxide semiconductor film is equal to or more than 50nm. However, ¶ 0142 of oda teaches that the oxide semiconductor film can be formed with a thickness of at least 3.5µm. 
Applicant contends that the prior art fails to teach that the oxide semiconductor has a d-block metal. Oda teaches the oxide semiconductor can be a p-type Ga2O3 type material. Examiner has included an evidentiary reference which teaches that the d-block metals Ti, Zr, V, Nb can be used as p-type dopants in Ga2O3 type material.
Applicant also states “it is difficult” to form an alpha-Ir2O3 semiconductor film having a thickness of 50nm or more. Examiner takes this statement as an admission that using mist CVD taught by the prior art references can form an alpha-Ir2O3 with a thickness of 50nm or more. Applicant does not state it is impossible to form an alpha-Ir2O3 with a thickness of 50 nm or more. Just because something is “difficult” does not mean it is not obvious. For example, it is difficult to build the pyramids of Egypt, however, the pyramids of Egypt are obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822